DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Examiner acknowledges applicants’ reply dated December 15, 2020, including arguments and amendments.

Examiner acknowledges applicants’ amendments to claim 1, adding to the preamble limitations that overcome the previously-made rejection to that claim under 35 USC 101. That rejection is hereby withdrawn.

Claims 1 – 9, and 11 – 21 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on December 16, 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8 and 11 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wierstra, et al., U.S. PG-Pub. No. 2017/230675, (hereafter, “Wierstra”), in view of Taylor, et al., U.S. PG-Pub. No. 2016/0292589 (hereafter, “Taylor”).

As to Claim 1, Wierstra discloses: A system for compressing data, wherein the system comprises one or more computers and one or more storage devices ([0064], referring to computers executing computer programs and data storage), wherein the one or more storage devices store instructions that when executed by the one or more computers cause the one or more computers to implement:
an encoder neural network configured to perform operations comprising (Fig. 1, Item 110: Encoder Neural Network):
receiving data to be compressed (Fig. 1, item 102: Input Image); and
processing the data in accordance with current values of a set of encoder neural network parameters to generate an output including a representation of the data as an ordered collection of code symbols (Fig. 1, item 112: Latent Variable Data, shown as the output of the Encoder Neural Network, and described at [0027] – [0029] as a hierarchically arranged set of values that each represent features of the image); and
a compression subsystem configured to perform operations (Fig. 1, item 120: Compression Subsystem) comprising:
Fig. 1, item 112: Latent Variable Data shown as the input to the Compression Subsystem);
for each of a plurality of subsets in the set:
identifying, from a dictionary of multiple code symbol probability distributions ([0046], referring to the set of Gaussian probability distribution as a dictionary of multiple code symbol probability distributions), and based on the code symbols of the subset, a code symbol probability distribution for subset ([0047] – [0049], referring to the probability distribution being identified as a part of the arithmetic encoding technique);
generating an entropy encoded representation of the subset by entropy encoding the code symbols of the subset using the code symbol probability distribution identified for the subset ([0047] – [0049], referring to the use of an arithmetic encoding technique, by which the system encodes a sequence of discrete values and a respective probability for each value);
determining a compressed representation of the subset, the compressed representation comprising: (i) the entropy encoded representation of the subset, and (ii) data indicating a code symbol probability distribution used to entropy encode the code symbols of the subset ([0047] – [0049], referring to the use of an arithmetic encoding technique to encode a sequence of discrete values and their respective probabilities into a compressed representation); and
determining a compressed representation of the data based on the compressed representations of the subsets ([0047] – [0049], referring to the use of an arithmetic encoding technique to encode a sequence of discrete values and their respective probabilities into a compressed representation).



Taylor discloses: determining a partition of the collection of code symbols into a set of blocks; and the subsets representing blocks ([0003], “The … image consists of a 168 by 168 array of pixel intensities. Several 8 by 8 blocks, or regions, of the array are expanded to illustrate that each pixel is represented by a number.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Wierstra and Taylor before him/her, to have modified the data subsets of Wierstra to the data blocks of Taylor, in order to employ standard recursive operations upon the data, thus minimizing programming complexity.

As to Claim 2, Wierstra, as modified, discloses: wherein the data to be compressed includes an image (Wierstra, Fig. 1, item 102: Input Image).

As to Claim 3, Wierstra, as modified, discloses: wherein the encoder neural network is a convolutional neural network (Taylor, [0095], referring to the use of a convolutional neural network).

As to Claim 4, Wierstra, as modified, discloses: a learning subsystem configured to perform operations comprising:
processing data in a set of training data, by the encoder neural network and in accordance with the current values of the set of encoder neural network parameters, to generate outputs including representations of the data in the set of training data as Taylor, [0063], referring to training images being processed into encoded regions);
determining, identifying, for each ordered collection of code symbols representing the training data, a partition of the ordered collection of code symbols into a set of blocks (Taylor, [0063], referring to the input training image being partitioned); and
determining the dictionary of multiple code symbol probability distributions based on distributions of code symbols in the blocks of the ordered collections of code symbols representing the training data (Wierstra, [0046], referring to the set of Gaussian probability distribution as a dictionary of multiple code symbol probability distributions).

As to Claim 5, Wierstra, as modified, discloses: determining, for each of the blocks of the ordered collections of code symbols representing the training data, a respective code symbol probability distribution reflecting a frequency of occurrence of code symbols in the block (Taylor, [0081], “Probabilistic graphical models attempt to develop a minimal set of latent random variables that describe patterns in pixel data using probability based relationships.”);
clustering the determined code symbol probability distributions (Taylor, [0085], referring to clustering methods); and
determining the dictionary of code symbol probability distributions based on cluster centers of the clustered code symbol probability distributions (Taylor, [0086], referring to the use of probabilistic models to explain correlations between vectors).

As to Claim 6, Wierstra, as modified, discloses: wherein clustering the code symbol probability distributions comprises determining a distance between code symbol probability distributions based on a divergence measure (Taylor, [0082], referring to the determination of the difference between original data and reconstructed data, a metric of divergence, and [0082] referring to various types of clustering algorithms).

As to Claim 7, Wierstra, as modified, discloses: determining, for each code symbol probability distribution in the dictionary, a corresponding length of an entropy encoded representation of the block based on the code symbol probability distribution (Wierstra, [0046], referring to Gaussian distribution, for example); and
identifying the code symbol probability distribution for the block to be a code symbol probability distribution from the dictionary with a minimal corresponding length of entropy encoded representation (Taylor, [0081], “Probabilistic graphical models attempt to develop a minimal set of latent random variables that describe patterns in pixel data using probability based relationships.”).

As to Claim 8,Wierstra, as modified, discloses: wherein determining the length of an entropy encoded representation of the block based on the code symbol probability distribution comprises determining a sum, over each code symbol in the block, of a logarithm of a probability of the code symbol according to the code symbol probability distribution (Wierstra, [0049], showing the respective probability of each value into a compressed representation as the sum of the log of the probability of each discrete value).

As to Claim 11, Wierstra discloses: A system for decompressing data, wherein the system comprises one or more computers and one or more storage devices ([0064], referring to computers executing computer programs and data storage), wherein the one or more storage devices store instructions that when executed by the one or more computers cause the one or more computers to implement:
Fig. 1, item 150: Decoder System):
receiving a compressed representation of data comprising a respective compressed representation of the data as an ordered collection of code symbols (Fig. 1, item 122: Compressed Representation), wherein the compressed representation of each subset comprises: (i) an entropy encoded representation of the code symbols of the subset, and (ii) data indicating a code symbol probability distribution used to entropy encode the code symbols of the subset ([0047] – [0049], referring to the use of an arithmetic encoding technique to encode a sequence of discrete values and their respective probabilities into a compressed representation);
determining the code symbols of each subset by decoding the entropy encoded representation of the subset based on the code symbol probability distribution that was used to entropy encode the code symbols of the subset ([0057], “The system decodes the compressed representation of the image to reconstruct the compression latent variables for the input image (step 304). That is, the system decodes the compressed representation using the same arithmetic coding technique used to encode the compression latent variables to reconstruct the discrete values of the compression latent variables.”);
determining a representation of the data as an ordered collection of code symbols based on the subsets ([0059], “The system generates the reconstruction of the compressed image by conditioning the generative neural network on the reconstructed compression latent variables and the randomly selected remaining latent variables (step 308).”); and
a decoder neural network configured to perform operations comprising:
receiving the representation of the data as the ordered collection of code symbols determined by the decompression subsystem ([0059], “By conditioning the generative neural network on the compression latent variables and the randomly selected remaining latent variables, the system causes the generative neural network to generate a reconstructed image that has features matching those of the input image for the features corresponding to the compression latent variables and has randomly selected values for the features corresponding to the remaining latent variables.”); and
processing the ordered collection of code symbols in accordance with current values of a set of decoder neural network parameters to generate an output defining a reconstruction of the data ([0059], “Because the compression latent variables are the latent variables that correspond to features from higher levels in the hierarchy, i.e., to features that are most important in defining the appearance of the input image, the generative neural network can still generate a high quality reconstruction even with the values of the remaining latent variables being randomly selected.”).

Wierstra does not appear to explicitly disclose: the subsets representing blocks; or representation of each subset in a set of subsets of code symbols that form a partition one or more code symbol subsets.

Taylor discloses: the subsets representing blocks; or representation of each subset in a set of subsets of code symbols that form a partition one or more code symbol subsets ([0003], “The … image consists of a 168 by 168 array of pixel intensities. Several 8 by 8 blocks, or regions, of the array are expanded to illustrate that each pixel is represented by a number.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Wierstra and Taylor before him/her, to have modified the data subsets of Wierstra to the data blocks of Taylor, in order to 

As to Claim 12, Wierstra, as modified, discloses: wherein the data indicating the code symbol probability distribution used to entropy encode the code symbols of the block comprises data defining an index of a predefined code symbol probability distribution from a dictionary of predefined code symbol probability distributions (Wierstra, [0046], referring to the set of Gaussian probability distribution as a dictionary of multiple code symbol probability distributions).

As to Claim 13, Wierstra, as modified, discloses: wherein the data indicating the code symbol probability distribution used to entropy encode the code symbols of the block comprises data defining a respective numerical probability value for each code symbol in a set of possible code symbols (Wierstra, [0049], referring to the arithmetic encoding technique, employing a respective probability for each value).

As to Claim 14, Wierstra discloses: a computer-implemented method for compressing data, the method comprising:
receiving data to be compressed (Fig. 1, item 102: Input Image);
processing the data by an encoder neural network and in accordance with current values of a set of encoder neural network parameters to generate an output including a representation of the data as an ordered collection of code symbols (Fig. 1, item 112: Latent Variable Data, shown as the output of the Encoder Neural Network, and described at [0027] – [0029] as a hierarchically arranged set of values that each represent features of the image);
for each of a plurality of subsets in the set:
[0046], referring to the set of Gaussian probability distribution as a dictionary of multiple code symbol probability distributions), and based on the code symbols of the subset, a code symbol probability distribution for the subset ([0047] – [0049], referring to the probability distribution being identified as a part of the arithmetic encoding technique);
generating an entropy encoded representation of the subset by entropy encoding the code symbols of the subset using the code symbol probability distribution identified for the subset ([0047] – [0049], referring to the use of an arithmetic encoding technique, by which the system encodes a sequence of discrete values and a respective probability for each value);
determining a compressed representation of the subset, the compressed representation comprising: (i) the entropy encoded representation of the subset, and (ii) data indicating a code symbol probability distribution used to entropy encode the code symbols of the subset ([0047] – [0049], referring to the use of an arithmetic encoding technique to encode a sequence of discrete values and their respective probabilities into a compressed representation);
determining a compressed representation of the data based on the compressed representations of the subsets ([0047] – [0049], referring to the use of an arithmetic encoding technique to encode a sequence of discrete values and their respective probabilities into a compressed representation).

Wierstra does not appear to explicitly disclose: determining a partition of the collection of code symbols into a set of blocks; or the subsets representing blocks

Taylor discloses: determining a partition of the collection of code symbols into a set of blocks; and the subsets representing blocks ([0003], “The … image consists of a 168 by 168 array of pixel intensities. Several 8 by 8 blocks, or regions, of the array are expanded to illustrate that each pixel is represented by a number.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Wierstra and Taylor before him/her, to have modified the data subsets of Wierstra to the data blocks of Taylor, in order to employ standard recursive operations upon the data, thus minimizing programming complexity.

As to Claim 15, Wierstra, as modified, discloses: wherein the data to be compressed includes an image (Wierstra, Fig. 1, item 102: Input Image).

As to Claim 16, Wierstra, as modified, discloses: wherein the encoder neural network is a convolutional neural network (Taylor, [0095], referring to the use of a convolutional neural network).

As to Claim 17, Wierstra, as modified, discloses: determining, for each code symbol probability distribution in the dictionary, a corresponding length of an entropy encoded representation of the block based on the code symbol probability distribution (Wierstra, [0046], referring to Gaussian distribution, for example); and
identifying the code symbol probability distribution for the block to be a code symbol probability distribution from the dictionary with a minimal corresponding length of entropy encoded representation (Taylor, [0081], “Probabilistic graphical models attempt to develop a minimal set of latent random variables that describe patterns in pixel data using probability based relationships.”).

Claim 18, Wierstra discloses: a non-transitory computer readable storage medium storing instructions ([0060], referring to machine-readable storage device; and [0064], referring to computers executing computer programs and data storage) that when executed by one or more computers cause the one or more computers to perform operations for compressing data, the operations comprising:
receiving data to be compressed (Fig. 1, item 102: Input Image);
processing the data by an encoder neural network and in accordance with current values of a set of encoder neural network parameters to generate an output including a representation of the data as an ordered collection of code symbols (Fig. 1, item 112: Latent Variable Data, shown as the output of the Encoder Neural Network, and described at [0027] – [0029] as a hierarchically arranged set of values that each represent features of the image);
for each of a plurality of subsets in the set:
identifying, from a dictionary of multiple code symbol probability distributions ([0046], referring to the set of Gaussian probability distribution as a dictionary of multiple code symbol probability distributions), and based on the code symbols of the subset, a code symbol probability distribution for the subset ([0047] – [0049], referring to the probability distribution being identified as a part of the arithmetic encoding technique);
generating an entropy encoded representation of the subset by entropy encoding the code symbols of the subset using the code symbol probability distribution identified for the subset ([0047] – [0049], referring to the use of an arithmetic encoding technique, by which the system encodes a sequence of discrete values and a respective probability for each value);
determining a compressed representation of the subset, the compressed representation comprising: (i) the entropy encoded representation of the subset, and (ii) data indicating a code symbol probability distribution used to entropy encode the code symbols of the [0047] – [0049], referring to the use of an arithmetic encoding technique to encode a sequence of discrete values and their respective probabilities into a compressed representation);
determining a compressed representation of the data based on the compressed representations of the subsets ([0047] – [0049], referring to the use of an arithmetic encoding technique to encode a sequence of discrete values and their respective probabilities into a compressed representation).

Wierstra does not appear to explicitly disclose: determining a partition of the collection of code symbols into a set of blocks; or the subsets representing blocks.

Taylor discloses: determining a partition of the collection of code symbols into a set of blocks; and the subsets representing blocks ([0003], “The … image consists of a 168 by 168 array of pixel intensities. Several 8 by 8 blocks, or regions, of the array are expanded to illustrate that each pixel is represented by a number.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Wierstra and Taylor before him/her, to have modified the data subsets of Wierstra to the data blocks of Taylor, in order to employ standard recursive operations upon the data, thus minimizing programming complexity.

As to Claim 19, Wierstra, as modified, discloses: wherein the data to be compressed includes an image (Wierstra, Fig. 1, item 102: Input Image).

Claim 20, Wierstra, as modified, discloses: wherein the encoder neural network is a convolutional neural network (Taylor, [0095], referring to the use of a convolutional neural network).

As to Claim 21, Wierstra discloses: a system for compressing data, wherein the system comprises one or more computers and one or more storage devices([0064], referring to computers executing computer programs and data storage), wherein the one or more storage devices store:
a dictionary comprising a plurality of predefined code symbol probability distributions, wherein each predefined code symbol probability distribution defines a respective probability distribution over a set of possible code symbols ([0046], referring to the set of Gaussian probability distribution as a dictionary of multiple code symbol probability distributions); and
instructions that when executed by the one or more computers cause the one or more computers to implement:
an encoder neural network configured to perform operations comprising (Fig. 1, Item 110: Encoder Neural Network):
receiving data to be compressed (Fig. 1, item 102: Input Image);
processing the data in accordance with current values of a set of encoder neural network parameters to generate an output including a representation of the data as an ordered collection of code symbols (Fig. 1, item 112: Latent Variable Data, shown as the output of the Encoder Neural Network, and described at [0027] – [0029] as a hierarchically arranged set of values that each represent features of the image); and
a compression subsystem configured to perform operations comprising (Fig. 1, item 120: Compression Subsystem):
Fig. 1, item 112: Latent Variable Data shown as the input to the Compression Subsystem)
for each of a plurality of subsets in the set:
identifying, from the dictionary of predefined code symbol probability distributions ([0046], referring to the set of Gaussian probability distribution as a dictionary of multiple code symbol probability distributions), and based on the code symbols of the subset, a predefined code symbol probability distribution for subset ([0047] – [0049], referring to the probability distribution being identified as a part of the arithmetic encoding technique);
generating an entropy encoded representation of the subset by entropy encoding the code symbols of the subset using the predefined code symbol probability distribution identified for the subset ([0047] – [0049], referring to the use of an arithmetic encoding technique, by which the system encodes a sequence of discrete values and a respective probability for each value);
determining a compressed representation of the subset, the compressed representation comprising: (i) the entropy encoded representation of the subset, and (ii) data indicating the predefined code symbol probability distribution used to entropy encode the code symbols of the subset ([0047] – [0049], referring to the use of an arithmetic encoding technique to encode a sequence of discrete values and their respective probabilities into a compressed representation); and
determining a compressed representation of the data based on the compressed representations of the subsets ([0047] – [0049], referring to the use of an arithmetic encoding technique to encode a sequence of discrete values and their respective probabilities into a compressed representation).



Taylor discloses: determining a partition of the collection of code symbols into a set of blocks; and the subsets representing blocks ([0003], “The … image consists of a 168 by 168 array of pixel intensities. Several 8 by 8 blocks, or regions, of the array are expanded to illustrate that each pixel is represented by a number.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Wierstra and Taylor before him/her, to have modified the data subsets of Wierstra to the data blocks of Taylor, in order to employ standard recursive operations upon the data, thus minimizing programming complexity.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wierstra, as modified by Taylor and applied to claim 1, further in view of Lasserre, et al., U.S. PG-Pub. No. 2013/0230096 (hereafter, “Lasserre”).

As to Claim 9, Wierstra, as modified by Taylor, does not appear to explicitly disclose: 
determining one or more blocks in the set to be candidate blocks;
determining a custom code symbol probability distribution based on the candidate blocks;
determining a savings value based on a reduction in a length of entropy encoded representations of the candidate blocks achieved by entropy encoding the candidate blocks using the custom code symbol probability distribution instead of code symbol probability distributions from the dictionary;

in response to determining that the savings value is greater than the cost value, generating the entropy encoded representations of the code symbols of the candidate blocks by entropy encoding the candidate blocks using the custom code symbol probability distribution.

Lasserre discloses: determining one or more blocks in the set to be candidate blocks ([0169], referring to the determination of a set of DCT blocks corresponding to the same block type);
determining a custom code symbol probability distribution based on the candidate blocks ([0170], referring to the fitting of a distribution model onto the block of DCT coefficients, the fitting being a statistical distribution);
determining a savings value based on a reduction in a length of entropy encoded representations of the candidate blocks achieved by entropy encoding the candidate blocks using the custom code symbol probability distribution instead of code symbol probability distributions from the dictionary ([0233], referring to the relative merit of encoding a DCT coefficient);
determining a cost value based on a length of data required to represent the custom code symbol probability distribution ([0233], referring to corresponding costs); and
in response to determining that the savings value is greater than the cost value, generating the entropy encoded representations of the code symbols of the candidate blocks by entropy encoding the candidate blocks using the custom code symbol probability distribution ([0234] – [0241], referring to the satisfaction of optimization criteria).

.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection relies on a new combination of references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004.  The examiner can normally be reached on Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIRAV K KHAKHAR/Examiner, Art Unit 2167  

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167